1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of In view of USPGPUB 20090098540 hereinafter “Baeumner”), and further in view of US 8,969,027 (hereinafter “Bossman”).
 	As to Applicant’s claim 1, Rho discloses a method comprising:
a cartridge and a planar substrate retained in the cartridge [see page 5, second para.], 
the cartridge comprising:
 a sample inlet well formed in the cartridge above a sample application region in or on the substrate  [see page 6, first partial paragraph disclosing inlet reservoirs, which implies an inlet].
Applicant’s claim 1 also recites that the cartridge comprises:
at least one detection region in fluid communication with said sample application region via a microfluidic channel extending from said sample application region to said detection region
said microfluidic channel having a terminal end positioned distal from said inlet well.
Examiner notes that Rho is silent as to a detection region.
However Rho does disclose the following, which would suggest or render obvious providing a detection region.
Rho discloses on page 6, fourth full paragraph, that microbeads modified with capture antibodies were introduced into the reservoir containing MVs [microvesicles], and the mixture of MV’s and microbeads were then flown through the extending mixing channel, which at the end of the mixing channel, the MV bound beads were retained by a filter, washed, released and re-collected in the reservoir. The same paragraph also discloses that repeating the steps with MNP-TZ resulted in MVs labeled with MNPs.
Rho moreover discusses the fabrication of a microfluidic device with channels and valves and a capillary guide which collects filtrate [see page 5, last paragraph to page 6, first partial paragraph.]
Thus Rho discusses using the microfluidic device to capture analytes using microbeads modified with capture antibodies and labeling them [see page 6, last paragraph] and also discloses detection, for example, with a miniaturized NMR relaxometer, or detection using ELISA measurements [page 7 first paragraph]. 
While Rho is silent as to whether the detection is on the same microfluidic device, providing a detection region on the Rho microfluidic device would have been obvious to one skilled in the art given that Rho discloses known means for making a microfluidic device that includes channels and valves.
Moreover, Baeumner teaches in paragraph 0088 the binding of capture probe and reporter probe to an analyte for detection, wherein the capture probe may be immobilized in a capture portion of the microfluidic channel or on a magnetic bead. Known techniques for detection can be used, and a software program can be used. See paragraph 0088.
Baeumner also discloses in paragraph 0024 that a magnet is positioned under the capture zone of the microfluidic device and fluorescence microscopy was used to measure the fluorescence in the detection zone (capture zone) on top of the magnet, using for example a fluorescence microscope was chosen. Paragraph 0024.
Baeumner also discloses that the magnet is used to capture magnetic beads during the analysis in the capture zone (see paras. 0102 and 0108).
It would have been obvious to one skilled in the art to provide specifically magnetic beads as the microbeads in the Rho invention and to provide a channel in the Rho device as taught by Baeumner since it provides the benefit of capturing microbeads for detection. Examiner notes that a microbead captured via a magnet is equivalent to an immobilized bead [or Applicant’s first nanosensor].
Applicant’s claim 1 also recites that the first detection region comprises a first nanosensor immobilized therein or thereon. 
One of the Rho microbead with immobilized antibodies is equivalent to a first nanosensor. See Rho on page 6, fourth full paragraph disclosing that microbeads modified with capture antibodies were introduced into the reservoir containing MVs [microvesicles], and the mixture of MV’s and microbeads were then flown through the extending mixing channel, which at the end of the mixing channel, the MV bound beads were retained by a filter, washed, released and re-collected in the reservoir. The same paragraph also discloses that repeating the steps with MNP-TZ resulted in MVs labeled with MNPs. 
Applicant’s claim 1 also recites:
introducing a biological sample collected from said subject into said inlet well, 
said biological sample flowing to said terminal end along said microfluidic chamber; 
wherein said biological sample contacts said detection region before reaching said terminal end; 
exposing said detection region to an energy source to generate a detectable signal from said detectable particle in said first nanosensor; and
detecting changes in said detectable signal based upon interaction of said biological sample with said first nanosensor.
As to the step of introducing the sample into an inlet well, Rho discloses this in page 6, last paragraph.
Moreover, in the modified Rho device, Baeumner provides the motivation for providing a detection region, as discussed above. Exposing energy and detecting changes are part of known assay detection methods such as those disclosed by Rho [page 7 first paragraph] and Baeumner [e.g., para. 0024].
Rho however does not disclose the following limitations of Applicant’s claim 1:
the first nanosensor comprises:
a central carrier particle, 
a first particle tether to said carrier particle via an oligopeptide linage, 
and a second particle directly attached to said carrier particle,
 	wherein said oligopeptide linage comprises a supramolecular recognition sequence, 
wherein at least one of said first and second particles is a detectable particle 
and the other of said first and second particles is a quencher particle.
	However, Bossman teaches the following. (Examiner notes that Bossman, US 8,969,027, is cited by Applicant on page 7 of the specification, and published more than one year before the effective filing date of the present application.)
	“The present invention provides a diagnostic reagent or assay for assessing the activity of a protease in vivo or in vitro and methods of detecting the presence of a cancerous or precancerous cell. The assays are comprised of two particles linked via an oligopeptide linkage that comprises a consensus sequence specific for the target protease. Cleavage of the sequence by the target protease can be detected visually or using various sensors, and the diagnostic results can be correlated with cancer prognosis.” Abstract (emphasis added.).
“The present invention provides a nanoplatform assembly for detecting protease activity comprising a first particle, a second particle, and a linkage between the first and second particles, wherein the linkage comprises a protease consensus sequence.” Col. 2, lines 48-52 (emphasis added)
“The invention also provides a composition comprising a diagnostic assay for assessing the activity of a protease and a pharmaceutically-acceptable carrier. The diagnostic assay includes the nanoplatform assembly comprising a first particle, a second particle, and a linkage between the first and second particles, wherein the linkage comprises a consensus sequence specific to the protease.” Col. 2, lines 53-58 (emphasis added).
“In addition, the invention provides a method for detecting the activity of a protease associated with a cancerous or precancerous cell in a mammal. The method comprises contacting a fluid sample from the mammal with a diagnostic assay. The diagnostic assay comprises a nanoplatform assembly, the nanoplatform assembly comprising a first particle, a second particle, and a linkage between the first and second particles, wherein the linkage comprises a consensus sequence specific to the protease. The assay is exposed to an energy source to excite the assay. The changes in the absorption or emission spectrum of the assay are then detected. These changes correspond to protease activity.” Col. 2, line 59 to col. 3, line 2.
Examiner notes that the change in absorption or emission is summarized in Bossman’s claim 1 which recites the following. 
“A nanoplatform assembly for detecting protease activity comprising: a first particle, wherein said first particle is a core/shell nanoparticle, said core being selected from the group consisting of Au, Ag, Cu, Co, Fe, and Pt, and said shell being selected from the group consisting of Au, Ag, Cu, Co, Fe, Pt, the metal oxides thereof, and combinations thereof; a second particle, wherein said second particle is selected from the group consisting of nanoparticles, chromophores/luminophores, quantum dots, viologens, and combinations thereof; and a linkage between said first and second particles, wherein said linkage comprises a protease consensus sequence, and wherein said linkage separates said first and second particles by a distance such that said first particle quenches an excited state of said second particle.” Claim 1 (emphasis added).
Examiner also notes that cleavage of an oligopeptide linkage separates a fluorescent molecule [i.e., a detectable molecule] from the quencher, whereby the fluorescent molecule becomes fluorescent (see for instance, example 6, in col. 25, lines 61-67. See also discussion of fluorescent molecules in column 7, line 65 to col. 8, line 3. 
Thus, Examiner notes that the first particle is a quencher particle.
Bossman’s nanoplatform assembly (comprising a first particle, a second particle, and a linkage between the first and second particles, wherein the linkage comprises a consensus sequence specific to the protease) is equivalent to Applicant’s the first nanosensor that comprises a central carrier particle, a first particle tether to said carrier particle via an oligopeptide linage, and a second particle directly attached to said carrier particle, wherein said oligopeptide linage comprises a supramolecular recognition sequence, wherein at least one of said first and second particles is a detectable particle 
and the other of said first and second particles is a quencher particle.
	It would have been obvious to one skilled in the art to utilize the Bossman nanoplatform assembly in the Rho invention since Bossman teaches that it provides for a means of detection. One skilled in the art would have had reasonable expectation of success since Rho teaches various types of detection including fluorescence detection (see for example page 7, first three paragraphs.)
	As to claim 13, Rho does not disclose that the substrate comprises a plurality of detection regions in fluid communication with the inlet well via respective microfluidic channels extending rom the sample application region to each of the detection regions, each of the microfluidic channels having a terminal end positioned distal from the sample application region, and an absorbent pad positioned at each of the terminal ends, wherein each detection region comprises a respective nanosensor immobilized therein.
	Also, regarding claim 14, Rho does not disclose that each of the detection regions comprises a nanosensor for a different biological marker.
	However it would have been predictable by one skilled in the art that duplicating the modified Rho invention would result in repeating the same mechanisms, and that different markers can be provided such that it would achieve multiplexing and analysis of different markers, as would be desirable for convenience. 
	As to claim 15, Rho teaches using 100 microliter of sample (see page 6, wherein 100 microliter, which is the same as .1 mL).
	It would have been obvious that the inlet well can be provided to have a volume of from about 10 nanoliter to 5 mL since this falls within a workable range.
	As to claim 16, it would have been obvious to the skilled artisan that the modified Rho device can be provided to have a detection region that has a volume of from about 100 picoliter to about 1 nanoliter since this falls within a workable range. 
	As to claim 17, Rho teaches using  100 microliter of sample (see page 6, wherein 100 microliter, which is the same as .1 mL). It would have been obvious to one skilled in the art that from about 10 nanoliter to about 5 microliter of the sample can be introduced into the inlet well since this falls within a workable range.
	As to claim 18, the nanosensors having a limit of detection of from about 10-9 M to about 10-18 M falls within a workable range.
	As to claim 19, the detecting step occurring about 1 minute to about 20 minutes after the introducing falls within a workable range and thus its discovery would have required ordinary skills in the art.
	Regarding claim 21, it is recited in that claim that: the sample inlet well is configured for receiving the sample deposited into the well through an opening in the cartridge, 
the well comprises a sidewall that extends from the opening to the sample application region,
and wherein the sample application region defines a bottom wall of the inlet well.
	Such structures are understood to be part of the Rho device, or alternatively would have been obvious, given the teachings of Rho regarding the fabrication of the microfluidic device (see page 5, last paragraph.) See also page 6, last paragraph, disclosing use of the device including introduction into a reservoir and flowing through a channel.
	As to claim 22, Applicant recites that the cartridge further comprises an opening above the detection region configured for viewing changes in the detection region. Rho is silent as to an opening. However, Baeumner discloses a window in paragraph 0150. A window is equivalent to an opening. Alternatively, it would have been obvious to provide an opening in place of the window since it would have been predictable that an opening can serve the same purpose of a window for observation.
	As to claims 23 and 24, the modified Rho-Baeumner invention includes detecting which comprises imaging the detection region with a smart device optical sensor (see Baeumner in paragraph 0088 which discloses binding of capture probe and reporter probe to an analyte for detection, and that a software program can be used.) Examiner notes that it is understood that the software is used as part of the detection. Examiner also notes that the software and the device [housing] for its use is considered to be a smart device.
	As to independent claims 25 and 26, the discussion above regarding claim 1 encompasses claims 25 and 26. Also, regarding claim 26, see discussion of claim 1 which is a description of Forster resonance energy transfer.
	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view USPGPUB 20090098540 (hereinafter “Baeumner”), and US 8,969,027 (hereinafter “Bossman”), as applied to claim 1 above, and further in view of USPGPUB 20070116600 (hereinafter “Kochar”).
Rho, Baeumner and Bossman, discussed above, is silent as to use of a thin film foil heater for heating the sample in the detection region prior to detecting.
 However Kochar discloses that a thin film foil heater for use in assays as needed for particular reactions is known in the art (see para. 0124), and thus providing it in the Rho device would have been obvious to provide such known benefits.


Claims 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and US 8,969,027 (hereinafter “Bossman”), as applied to claim 1 above, and further in view of (US 2015/0119278 (hereinafter “Goetzyl”).
	Rho, Baeumner, and Bossman have been discussed above.
	As to claim 4, Rho does not disclose that the biological sample comprises exosomes, said method further comprising isolating said exosomes before contacting said detection region with intact or lysed exosomes.
	Examiner notes that Rho discloses analysis of microvesicles (MV). See abstract and see discussion above regarding claim 1.
	Exosomes are a type of microvesicles. While Rho does not disclose detection of exosomes, 
Goetzl teaches methods of detecting exosomes.
	More specifically, Goetzyl teaches diagnosing or prognosing a neurodegenerative disorder in a subject, comprising: obtaining a biological sample from the subject; applying an antibody specific for vesicles to the sample, wherein the vesicles are exosomes, and  wherein the presence of the vesicle creates an antibody-vesicle complex; isolating the antibody-vesicle complex; assaying a level of one or more biomarkers in the antibody-vesicle complex; and diagnosing or prognosing a neurodegenerative disorder in a subject. Paragraph 0007.
	Thus, Goetzl teaches applying an antibody specific for vesicles to the sample, wherein the presence of the vesicle creates an antibody-vesicle complex created on a solid phase (para. 0007). Paragraph 0007 also lists examples of cytosolic protein and/or secretory protein to which the antibody binds, creating the antibody-vesicle complex created on a solid phase.
	It would have been obvious to one skilled in the art to utilize the modified Rho to detect exosomes as taught by Goetzyl since Goetzyl teaches that detection of the disclosed exosomes can be used for diagnosing or prognosing a neurodegenerative disorder in a subject.
	As to claim 10, see page 10 of Rho, discussing that subsequent to separating microvesicles (MVs) from blood and captured by antibodycoated microbeads, immunomagnetic labeling renders the beads superparamagnetic. Thus the modification of Rho would meet the claimed limitations of claim 10 and there would be a magnetic capture nanosensor binding to an exosome surface recognition protein.
	As to claim 11, it would have been predictable by one skilled in the art that the sample can be mixed in a second microfluidic device prior to providing it in the modified Rho device for further processing and detection since this simply entails providing a similar device for contacting or mixing prior to application into the inlet of the modified Rho device. The skilled artisan would have had reasonable expectation of success since it would have been predictable that the same steps can be carried out in the two devices instead of one.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and US 8,969,027 (“Bossman”), as applied to claim 1 above, and further in view of Zhao [“Systematic Analysis of Cell-Type Differences in the Epithelial Secretome Reveals Insights into the Pathogenesis of Respiratory Syncytial Virus–Induced Lower Respiratory Tract Infections”, J Immunol April 15, 2017, 198 (8) 3345-3364.]
As to claim 5, Rho, Baeumner, and Mirin are silent as to the method comprising detecting biological markers that are associated with infected lower airway epithelial cell in lysed exosomes, the markers being CCL20.
	However Zhao teaches analysis  of CCL20 for study of lower respiratory tract infection, and thus one skilled in the art would have been motivated to modify Rho to capture CCL20 for  study, as suggested by Zhao.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and US 8,969,027 (hereinafter “Bossman”) as applied to claim 1 above, and further in view of (US 2015/0119278 (hereinafter “Goetzyl”) in view of WO 2015084800 (hereinafter “Weissleder”).
	Rho, Baeumner, Bossman, and Goetzyl, discussed above, do not specifically disclose CD3 as the exosome surface recognition protein.
	However, Weissleder discloses the analysis of CD63 for study using a surface functionalized with antibodies against CD63, a type III lysosomal membrane protein abundant and characteristic in exosomes (para. 0191). It would have been obvious to one skilled in the art to utilize antibodies against CD63 in the modified Rho invention for binding to CD63 for study.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the Udukala reference, which is hereby acknowledged as not being a prior art given that an affidavit shows that this reference describes Applicant’s own work.
Regarding the restriction requirement, Examiner acknowledges Applicant’s point that it is unfair to maintain the species election when Examiner relies upon a reference (Udukala) to show both species 1 (supramolecular recognition sequence) and species 2 (consensus sequence).
	However given that the Udukala reference is no longer relied upon in the grounds for rejection, and given that the species are not obvious variants of each other, the restriction requirement is maintained, with the exception that species 1 (i.e., supramolecular recognition sequence), and former species 4 (i.e., sterically hindered benzylether bond for specific interaction with a biological marker), are hereby rejoined since supramolecular recognition sequence appears to be a genus of sterically hindered benzylether bond for specific interaction with a biological marker. If this is not the case, Examiner requests clarification. Examiner notes that Applicant’s specification on page 8 describes that supramolecular recognition sequence for the target protein means that the linkage sequence has specificity, i.e., contains a selective binding site, for the target protein.
	Examiner has searched for species 1, which is now found to be allowable. Therefore a search of species 2 was performed, and found to be not allowable for the reasons set forth above in the grounds for rejection.
	Examiner notes that the present Office action is NON-final in order to give Applicant an opportunity to respond.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ann Montgomery/Primary Examiner, Art Unit 1678